                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                                  Southern Division

STATE AUTOMOBILE MUTUAL                         *
  INSURANCE CO.,
                                                *
       Plaintiffs/Counter-Defendants,
                                                *
v.                                                         Civil Case No.: PWG-18-340
                                                *
ROD & REEL, INC., et al.,
                                                *
       Defendants.
                                                *
*      *      *       *      *       *      *       *      *       *      *       *      *     *

                          MEMORANDUM OPINION AND ORDER

       State Automobile Mutual Insurance Company (“State Auto” or “Insurer”) issued an

insurance policy (“Policy”) providing, inter alia, “blanket coverage for loss of business income

and extra expense coverage” for the property and businesses of Defendants Rod & Reel, Inc.,

Chesapeake Beach Resort and Spa, Chesapeake Beach Hotel and Spa, Smokey Joe’s Grill and

Boardwalk Café, and Chesapeake Amusement, Inc. t/a Rod-N-Reel Bingo (collectively

“Insureds”). Stip. Facts ¶¶ 1, 3, ECF No. 26-1. Following a fire, the Insureds submitted a claim,

which State Auto accepted, but the parties could not agree “on the payment due under the

Policy’s loss of business and extra expenses coverage.” Id. ¶¶ 5–12. The loss was appraised,

resulting in an “Award” pursuant to the Policy’s appraisal provision, and the Insureds sought to

recover the amount stated as the “Total Award Amount” in the appraisal. State Auto refused to

pay the total amount of the award (which was the sum of the appraisers’ calculation of the

monthly loss for a total of 15 months from the date of the fire loss), arguing that the Award

included a determination of the “period of recovery” (that is, the period for which the Insureds
were entitled to recover under the Policy), which was outside the scope of the referral.1 It filed

suit, asking this Court to vacate the Award or, alternatively, to modify it to include only the

month-to-month calculations of loss. Id. ¶¶ 21–26; Pet., ECF No. 1. The Insureds seek a

judgment enforcing the Award or modifying it simply by removing the period of restoration but

not the calculation of the total amount due. Ans. & Req. to Enforce, ECF No. 7; Defs.’ Mot.,

ECF No. 24.2

              Because the Award stated the period of restoration, which was outside the scope of the

referral, the Award cannot be confirmed as drafted.                Therefore, the Insureds’ motion for

summary judgment confirming the Award is denied, as is their Request to Enforce the Award.

And, their motion, in the alternative, to modify the Award to eliminate the period of restoration

but include the calculation of the total amount of loss is denied because it would imply the same

period of restoration. Instead, in accordance with the appraisers’ intent to calculate the total

amount of loss without determining the period of restoration, the Award is modified to include

only the month-to-month calculations. Thus, State Auto’s Petition is granted insofar as the

Award is modified, and it is denied insofar as the Award is not vacated.




                                                            
1
  The crux of the dispute between State Auto and its Insureds is the duration of the period of
restoration that limits the amount of the recoverable loss. More specifically, it is whether the
Insurer must pay for the entire 15-month period following the fire loss that the appraisers used
when calculating the monthly losses. State Auto agreed that the monthly losses were covered for
a 12-month period of restoration; the Insureds contended the Insurer was required to pay them
for a 15-month restoration period. Because of this dispute, State Auto paid the Insureds for the
undisputed 12 month period—a total of $436,364.00, in two payments ($71,639.00, and
$364,725.00). Jan. 22, 2018State Auto Corresp. 2, ECF No. 26-10. This case is a quarrel over the
difference between what was paid and the total monthly losses calculated by the appraisers.
2
 The parties fully briefed the motion. ECF Nos. 24-1, 25, 26. A hearing is not necessary. See
Loc. R. 105.6.


                                                               2
                                            Background

       State Auto issued the “Policy,” providing insurance coverage for Defendants’ property

and businesses, which are located at 4160 Mears Avenue, Chesapeake Beach, Maryland (the

“Property”). Stip. Facts ¶¶ 1, 3. The Insureds’ businesses include a hotel, restaurant, tackle

shop, furniture storage, bingo, and related enterprises. Id. ¶ 1.

       The Policy “provided blanket coverage for loss of business income and extra expense

coverage.” Id. ¶ 3. Specifically, it provided:

       We will pay for the actual loss of Business Income you sustain due to the
       necessary “suspension” of your “operations” during the “period of restoration”.
       The “suspension” must be caused by direct physical loss of or damage to property
       at premises . . . . The loss or damage must be caused by or result from a Covered
       Cause of Loss.

Policy, Jt. Rec. 14. The Policy defined “business income” as “a. Net Income (Net Profit or Loss

before income taxes) that would have been earned or incurred; and b. Continuing normal

operating expenses incurred, including payroll.” Id. It further defined “business income” to

include “Rental Value.” Id. It defined “period of restoration” to begin at a specific time

following the loss or damage and to “end[] on the earlier of . . . [t]he date when the property at

the described premises should be repaired, rebuilt or replaced with reasonable speed and similar

quality or . . . [t]he date when business is resumed at a new permanent location,” with

exceptions. Id. at 21.

       Additionally, it provided “Extended Business Income” coverage for business income

other than rental value:

       If the necessary “suspension” of your “operations” produces a Business Income
       loss payable under this policy, we will pay for the actual loss of Business Income
       you incur during the period that . . . begins on the date property . . . is actually
       repaired, rebuilt or replaced and “operations” are resumed; and ends on the earlier
       of . . . [t]he date you could restore your “operations”, with reasonable speed, to


                                                  3
       the level which would generate the business income amount that would have
       existed if no direct physical loss or damage had occurred; or . . . [180] consecutive
       days after the date determined . . .. above.

Id. at 15–16, 21; see also Declarations, Jt. Rec. 4 (modifying the number of days stated on 15–

16).

       On February 8, 2015, at which time the Policy was in effect and the premium had been

paid, a fire “damaged the Property and caused a loss of business income and incurred extra

expenses.” Stip. Facts ¶¶ 5, 7, 8. The Insureds submitted a claim, which included “a claim for

the loss of business income and extra expenses incurred,” and State Auto accepted the claim as

covered under the Policy. Id. ¶¶ 9–10. Because the parties could not agree “on the payment due

under the Policy’s loss of business and extra expenses coverage,” the Insureds exercised their

right under the Policy to obtain an appraisal. Id. ¶¶ 10, 12; see July 25, 2017 Ltr., Jt. Rec. 24–26.

       The Policy’s appraisal provision (“Appraisal Provision”) provided:

       If we and you disagree on the amount of Net Income and operating expense or the
       amount of loss, either may make written demand for an appraisal of the loss. In
       this event, each party will select a competent and impartial appraiser.
       The two appraisers will select an umpire. If they cannot agree, either may request
       that selection be made by a judge of a court having jurisdiction. The appraisers
       will state separately the amount of Net Income and operating expense or amount
       of loss. If they fail to agree, they will submit their differences to the umpire. A
       decision agreed to by any two will be binding.
       Each party will:
       a. Pay its chosen appraiser; and
       b. Bear the other expenses of the appraisal and umpire equally.
       If there is an appraisal, we will still retain our right to deny the claim.

Policy, Jt. Rec. 17; see Stip. Facts ¶ 11. The Policy provided for payment within thirty days of

an appraisal award. Id.




                                                  4
       The Insureds selected Charles Murray, Jr.; State Auto selected Randall Wilson; and the

appraisers selected Retired Judge Richard Sothoron, Jr. as the umpire (collectively, the

“Appraisal Panel”). Stip. Facts ¶¶ 13–15; Jt. Rec. 26, 28–29, 31. The agreement that the

Appraisal Panel signed stated that they were “only appraising the amount of the loss and more

specifically, the amount of the Business Income and Extra Expense loss (if any) relevant to the

fire that occurred at the Smokey Joe’s Grill (one of the named insureds under the policy) on

February 8, 2015.” Agr., Jt. Rec. 32.

       The Appraisal Panel met in January to conduct the appraisal, and they all signed an

appraisal award (“Award”) on January 11, 2018. Stip. Facts ¶¶ 18–19; Award, Jt. Rec. 34. The

Award stated:

       [T]he umpire and appraisers, after due consideration [illegible] the following
       appraisal award for the loss of Business Income and Extra Expense relevant to the
       captioned insurance loss:
           Total Appraisal Award for February 2015 through April 2016       $671,639
       It is further determined that this amount is before the $71,639 that was previously
       paid by the insurance company for Business Income and Extra Expense relevant
       to this loss and that the Appraisal Award of $671,639 is apportioned by month for
       the period shown based on the attached schedule.

Award, Jt. Rec. 34; see id. at 35 (Business Income and Extra Expense by month).

       When the Insureds sent State Auto a proof of loss based on the Award and requested

payment, State Auto challenged the Award and rejected the proof of loss, and this litigation

ensued. Id. ¶¶ 21–26; Pet. State Auto argues that, notwithstanding the Award, the amount due

under the Policy is disputed because, in its view, “the Property reasonably should have been

repaired within twelve months following the Loss, while “Defendants contend that the repairs

reasonably should have taken fifteen months.” Pl.’s Opp’n 5.




                                               5
                                                               Pleadings

              The parties agree that the Award should not have stated the period of restoration. Pet.

¶¶ 26–27 (“[T]he parties[3] agreed not to include the period of restoration in the appraisal,” and

“[t]he Appraisal Panel held a conference call on January 16, 2018, during which [Judge]

Sothoron agreed with Wilson that the period of restoration should not have been addressed in the

appraisal process.”); Answer & Req. to Enforce ¶ 17 (“[T]he period of restoration was not part of

the appraisal. . . . The appraisal was of the amount of the business income loss and not of the

period of restoration.”). Insisting that “[t]he only issue on which the Appraisal Panel ever

reached an agreement was the month-by-month breakdown of the amount of loss,” State Auto

asks the Court to modify the Award by striking the “reference to a fifteen (15) month period of

restoration and a total amount awarded of $671,639,” so that the Award only includes the

agreed-upon month-by-month calculation of the loss. Pet. ¶¶ 30, 38–39. Alternatively, it asks

the Court to vacate the Award altogether, because “the Appraisal Panel exceeded their powers by

making a determination regarding the period of restoration, a coverage issue not subject to

appraisal.” Id. ¶¶ 30, 43.

              The Insureds counter that “the award for $671,639 without regard to a period of

restoration is valid and binding,” and they ask the Court to enforce the Award for the total

amount stated. Answer 7–8. They claim that “the period of restoration language was inserted

into the award by Wilson,” while “both Murray and the umpire, the Honorable Richard

Sothoron, both have stated that the award stands for the dollar amount Awarded.” Id. ¶¶ 21, 24,

27. Thus, as they see it, because “signature to an award by two of the three appraisers and

umpire make the award binding,” the Award “is for a sum certain.” Id. The Insureds assert that,
                                                            
3
   It appears that “the parties” refers to the Appraisal Panel, rather than the parties to this
litigation.


                                                                  6
if the Award were to be modified, “the modification should be to remove any reference to the

period of restoration which was inserted by State Auto’s appraiser, and which does not affect the

award for the dollar amount in the award.” Id. at 8.

                                       Parties’ Arguments

       The Insureds seek judgment on the pleadings or, alternatively, summary judgment, to

confirm the Award or, alternatively, to modify it to include only the dollar amount. Defs.’ Mem.

1. They also seek damages for what they view as State Auto’s lack of good faith in bringing this

action. Id. at 1, 25. They argue that judgment is appropriate at this juncture because “[n]o

grounds exist to allow judicial review of the award. The appraisal award provides that the total

appraisal award for February 2015 through April 2016 is $671,639. This award is regular on its

face and is fully enforceable.” Id. at 3. According to the Insured, “[e]ven if a review was

allowed, [the Award] remains enforceable as to the amount of the award since 2 of 3 have agreed

to the amount,” and therefore “[e]ven if this Court were to allow a modification of the award, the

only modification would be to remove the language as to the period of restoration.” Id. at 3–4.

       In State Auto’s view, “[e]stablishing the amount owed under the Policy for a loss of

business income necessarily requires two distinct determinations: (1) the amount of the

policyholder’s business income loss,”—which the Appraisal Panel was asked to determine—and

“(2) the applicable period of restoration”— which the Appraisal Panel was not asked to

determine but which appeared in the Award nonetheless. Pl.’s Opp’n 1 (emphasis added). As

Plaintiff sees it, this means that the Award cannot be confirmed as drafted and “should be

modified to remove the determination of the period of restoration and confirmed only as to the

agreed-upon monthly breakdown of the amount of Defendants’ business income loss.” Id. at 2.




                                                 7
They ask the Court to deny the motion and direct the parties “to proceed with resolving the

ongoing dispute concerning the period of restoration.” Id.

                                      Standard of Review

       The same standard applies to Rule 12(c) motions for judgment on the pleadings as to

Rule 12(b)(6) motions to dismiss for failure to state a claim. Massey v. Ojaniit, 759 F.3d 343,

347 (4th Cir. 2014). But when, as here, a motion is styled in the alternative as one for summary

judgment, and one or both parties file their briefs along with evidence that is not integral to the

pleadings, they are on notice that I may treat the pending motion as one for summary judgment.

See Fed. R. Civ. P. 12(d); Ridgell v. Astrue, DKC-10-3280, 2012 WL 707008, at *7 (D. Md.

Mar. 2, 2012). Because I have considered evidence such as correspondence among the Appraisal

Panel members in resolving the motion before me, I will treat it as one for summary judgment.

See Fed. R. Civ. P. 12(d); Ridgell, 2012 WL 707008, at *7.

       Summary judgment is proper when the moving party demonstrates, through “particular

parts of materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations . . . admissions, interrogatory answers, or

other materials,” that “there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a), (c)(1)(A); see Baldwin v. City of

Greensboro, 714 F.3d 828, 833 (4th Cir. 2013).         If the party seeking summary judgment

demonstrates that there is no evidence to support the nonmoving party’s case, the burden shifts to

the nonmoving party to identify evidence that shows that a genuine dispute exists as to material

facts. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 585–87 & n.10

(1986). I view the facts in the light most favorable to State Auto as the party opposing summary




                                                8
judgment. See Mellen v. Bunting, 327 F.3d 355, 363 (4th Cir. 2003); Lynn v. Monarch Recovery

Mgmt., Inc., No. WDQ-11-2824, 2013 WL 1247815, at *1 n.5 (D. Md. Mar. 25, 2013).

                                          Choice of Law

       Both parties apply Maryland law. See Defs.’ Mem. 12–23; Pl.’s Opp’n 6. But, the

Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 1–16, “supplies not simply a procedural

framework applicable in federal courts; it also calls for the application . . . of federal substantive

law regarding arbitration.” See Dewan v. Walia, 544 Fed. App’x 240, 244 (4th Cir. 2013)

(quoting Preston v. Ferrer, 552 U.S. 346, 349 (2008)); Glass v. Kidder Peabody & Co., 114 F.3d

446, 451–52 (4th Cir. 1997) (noting that the FAA provides “the substantive and procedural law

associated with arbitration cases”); Hill v. Peoplesoft USA, Inc., 412 F.3d 540, 543 (4th Cir.

2005) (“The Supreme Court has directed that we ‘apply ordinary state-law principles that govern

the formation of contracts,’ First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 . . .

(1995), and the ‘federal substantive law of arbitrability.’ Moses H. Cone Mem’l Hosp. [v.

Mercury Constr. Corp., 460 U.S. 1, 24 (1983)].”). Thus, “absent a clear[ ] expression of the

parties’ intent to invoke state arbitration law,” which is not present in this case, the Court “will

presume that the parties intended federal arbitration law to govern.” Porter Hayden Co. v.

Century Indem. Co., 136 F.3d 380, 383 (4th Cir. 1998) (emphasis added). Accordingly, the FAA

applies. See id. In any event, given that “[a] comparison of the Maryland statute with the

Federal Arbitration Act reveals that the grounds for vacating arbitration awards are quite

similar,” this is a distinction without a difference, as it does “not seem to make any material

difference whether this Court applies the federal standards for review of arbitral awards or those

standards found in the state statute.” Jih v. Long & Foster Real Estate, Inc., 800 F. Supp. 312,

317 (D. Md. 1992).



                                                  9
                                 Review of Arbitration Award

       The parties agree that the contractual provision at issue is an arbitration clause, even

though it refers to appraisers rather than an arbitrator. Defs.’ Mem. 12; Pl.’s Opp’n 8; see also

Liberty Mut. Grp., Inc. v. Wright, No. DKC-12-0282, 2012 WL 718857, at *5 (D. Md. Mar. 5,

2012) (observing that an appraisal provision “constitutes arbitration under the FAA” where it

calls for “submitting a dispute to a third party for a binding decision,” which is “quintessential

‘classic arbitration’” (citations and quotation marks omitted)); Aetna Cas. & Sur. Co. v. Ins.

Comm’r, 445 A.2d 14, 20 (Md. 1982) (“In Maryland, this Court has long recognized that,

notwithstanding the distinctions between an appraisal under an insurance policy appraisal clause

and arbitration, appraisal is analogous to arbitration. Consequently, this Court has applied

arbitration law to appraisal clauses in insurance policies.”). The Court’s review of an arbitration

award or, in this case, an appraisal award, “is ‘substantially circumscribed.’” Three S Del., Inc.

v. DataQuick Info. Sys., Inc., 492 F.3d 520, 527 (4th Cir. 2007) (quoting Patten v. Signator Ins.

Agency, Inc., 441 F.3d 230, 234 (4th Cir. 2006)); see also Prince George’s Cty. Police Civilian

Employees Ass’n v. Prince George’s Cty. ex rel. Prince George’s Cty. Police Dep’t, 135 A.3d

347, 358 (Md. 2016). Indeed, given that “full scrutiny of such awards would frustrate the

purpose of having arbitration at all—the quick resolution of disputes and the avoidance of the

expense and delay associated with litigation,” a court’s review of an arbitration award “is among

the narrowest known at law.” Three S Del., 492 F.3d at 527 (quoting Apex Plumbing Supply,

Inc. v. U.S. Supply Co., 142 F.3d 188, 193 (4th Cir. 1998)). The court “determine[s] only

whether the arbitrator did his job—not whether he did it well, correctly, or reasonably, but

simply whether he did it.” Norfolk S. Ry. v. Sprint Commc’ns Co. L.P., 883 F.3d 417, 422 (4th




                                                10
Cir. 2018) (quoting Wachovia Sec., LLC v. Brand, 671 F.3d 472, 478 (4th Cir. 2012) (internal

quotation marks and citations omitted)).

       “If there is a valid contract between the parties providing for arbitration, and if the dispute

resolved in the arbitration was within the scope of the arbitration clause, then substantive review

is limited to those grounds set out in [9 U.S.C. § 10].” Choice Hotels Int’l, Inc. v. Shriji 2000,

No. DKC-15-1577, 2015 WL 5010130, at *1 (D. Md. Aug. 21, 2015) (citing Apex Plumbing,

142 F.3d at 193) (emphasis added). Section 10 provides that “[a] district court may vacate an

arbitration award only if the arbitrators ‘exceeded their powers, or so imperfectly executed them

that a mutual, final, and definite award upon the subject matter submitted was not made.’”

Norfolk S. Ry. v. Sprint Commc’ns Co. L.P., 883 F.3d 417, 422 (4th Cir. 2018) (quoting 9 U.S.C.

§ 10(a)(4)); see also Md. Code Ann., Cts. & Jud. Proc. § 3-224(b)(3) (providing limited grounds

for vacating an arbitration award, including that “[t]he arbitrators exceeded their powers”).

“[T]he party opposing the award [here, State Auto] bears the burden of proving the existence of

grounds for vacating the award.” Choice Hotels Int’l, Inc. v. Austin Area Hosp., Inc., No. TDC-

15-0516, 2015 WL 6123523, at *2 (D. Md. Oct. 14, 2015) (citing Three S Del., Inc., 492 F.3d at

527). It is a heavy burden, as “[e]very presumption is in favor of the validity of the award.”

Norfolk S. Ry., 883 F.3d at 422 (quoting Richmond, Fredericksburg & Potomac R.R. v. Transp.

Commc’ns Int’l Union, 973 F.2d 276, 278 (4th Cir. 1992) (internal quotation marks and citation

omitted).

                                        Scope of Appraisal

       The preliminary question is whether determination of the period of restoration was within

the scope of the appraisal, because if it was, then 9 U.S.C. § 10 significantly limits this Court’s

review. See Choice Hotels, 2015 WL 5010130, at *1. The Policy provided that either State




                                                 11
Auto or the Insured could “make written demand for an appraisal of the loss” if the parties

“disagree[d] on the amount of Net Income and operating expense or the amount of loss.” Policy,

Jt. Rec. 17 (emphasis added). In their Memorandum, the Insureds contend that “[d]etermining

the period of restoration is certainly something that could have gone into a determination of the

amount of business interruption loss.” Defs.’ Mem. 24. They insist, without citing any case law

in support, that “[e]ven if there is some inference that the timing issues were outside the

appraisal agreement, that is not enough.” Id.

       The Insureds’ current position cannot be squared with their earlier filings in this case,

where they repeatedly asserted in their Answer and Request to Enforce that the Award should

not have included a determination of the period of restoration, insisting that “the period of

restoration was not part of the appraisal. . . . The appraisal was of the amount of the business

income loss and not of the period of restoration.” Answer ¶ 17; see id. ¶¶ 17, 21, 24, 27; see also

id. at 7–8. Moreover, their attorney sent an email to the Appraisal Panel (without notifying State

Auto that he was doing so, according to the Insurer, see Pl.’s Opp’n 10) on February 5, 2018,

asking the panel members to sign a “Clarification of Award,” which stated that “[t]he demand for

appraisal did not request the appraisers and umpire to consider anything other than . . . ‘the

amount of Net Income and operating expense or the amount of loss.” Jt. Rec. 71, 148–49. The

proposed “Clarification of Award” also stated that it “clarifies th[e] prior award [of January 11,

2018] and is to be considered in its place, with the prior award being vacated and this taking its

place.” Id. at 71.

       State Auto agrees that determining the period of restoration was outside the scope of the

referral. Pet. ¶¶ 26–27, 43. Further, the Appraisal Panel signed an agreement that stated that

they were “only appraising the amount of the loss and more specifically, the amount of the




                                                12
Business Income and Extra Expense loss (if any) relevant to the fire that occurred at the Smokey

Joe’s Grill (one of the (ironically) named insureds under the policy) on February 8, 2015.” Agr.,

Jt. Rec. 32. And, the appraisers and umpire did not believe that they were determining the period

of restoration. See J. Sothoron email, Jt. Rec. 151 (“Nowhere in the umpire agreement was there

referenced that a period of restoration was to be addressed during the umpire session.

Notwithstanding this period of restoration exclusion, Randy Wilson wished to address this issue

during the umpire session and I voiced my inability to make any period of restoration

determination given a lack of expert testimony/evidence addressing same. As Charles Murray

and Randy Wilson are aware, the management of the Rod n’ Reel was present at the umpire

session and quizzed as to events following the February 8, 2015 fire, but no determination was

rendered as to the period of restoration, for such was not the focus of this umpire session.”).

Thus, it is undisputed that determination of the period of restoration was outside the scope of the

appraisal.

       Indeed, the Fourth Circuit has held that an appraiser can calculate of the amount of loss

without determining the period of restoration. High Country Arts & Craft Guild v. Hartford Fire

Ins. Co., 126 F.3d 629 (4th Cir. 1997). In this regard, High Country provides helpful guidance.

There, the Fourth Circuit considered an appraisal panel’s determination of both the period of

restoration and amount of loss and concluded that only the determination of amount of loss was

binding, given that the appraisal provision only called for determination of amount of loss. In

High Country, the defendant insured the plaintiff nonprofit corporation (the “Guild”) for loss of

business income, among other possible losses. Id. at 630–31. The policy provided, almost

identically to the Policy in this case: “We will pay for the actual loss of Business Income you

sustain due to necessary suspension of your ‘operations’ during the ‘period of restoration.’ The




                                                13
suspension must be caused by direct physical loss of or damage to property at the described

premises.” Id. at 632. It also included a similar definition of period of restoration,4 and it

provided that the insurer would “only pay for loss of Business Income that occurs within 12

consecutive months after the date of direct physical loss or damage.” Id.

              Following a fire that “destroyed High Country’s office and all of its property, including

its computer database containing fund-raising and donor information,” the Guild “reopened an

office about one month later at a new location” but “struggled due to the lack of the database and

diminished receipt of donations, and it wished not to proceed with [arts and crafts] shows

scheduled for the summer.” Id. at 630–31. The insurer insisted that the Guild proceed with two

shows it had scheduled, and the Guild lost money at both shows. Id. at 631.

              The Guild placed a business income loss claim with the insurer, seeking coverage for its

losses for the twelve-month period after the fire, including its losses at the two shows. Id. “The

parties agree that the period of restoration constituted the first 60 days after the fire” but

disagreed about the amount of loss, which would include any “business loss . . . causally linked

to the 60–day period loss . . . even if it occurs after that period, provided that it ‘occur[red]’

within 12 months after the date of loss.” Id. at 632.

              The policy, like the Policy in this case, provided
                     If we and you disagree on the amount of loss, either may make written
              demand for an appraisal of the loss. In this event, each party will select a
              competent and impartial appraiser. The two appraisers will select an umpire. [I]f
              they cannot agree, either may request that selection be made by a judge of a court
              having jurisdiction. The appraisers will state separately the amount of loss.


                                                            
4
              The policy defines the “period of restoration” as “the period of time that (a)
              [b]egins with the date of direct physical loss or damage ... and (b) [e]nds on the
              date when the property at the described premises should be repaired, rebuilt or
              replaced with reasonable speed and similar quality.”

High Country, 126 F.3d at 632.


                                                               14
Id. at 633. So, the parties asked a panel of appraisers to determine the amount of loss. Id. at 632.

The panel

       assessed High Country’s business loss for the first 60 days after the fire at
       $26,518. The appraisers did not quantify the loss sustained after 60 days because
       they concluded that “[t]he period of coverage under the business interruption
       provisions of the policy in question should be limited to sixty days.” They
       concluded that the losses from the two shows occurred after the 60–day period
       and therefore should not be covered, adding that no loss caused by a “lack of
       operational funds should be attributable to the policy.”

Id. at 631. When the insurer tendered only $26,518 to resolve the claim, the Guild filed suit. Id.

       The Guild prevailed at trial and the insurer appealed, arguing in part that the insured’s

damages should have been “limit[ed] . . . to $26,518, the amount of loss found by the

appraisers.” Id. at 631, 634. The Fourth Circuit noted that “[a]ppraisal provisions which bind

the parties on ‘the single issue of the amount of loss under a fire insurance policy, reserving all

other issues for trial in court’ long ago withstood due process challenges.” Id. at 633 (quoting

Hardware Dealers Mut. Fire Ins. Co. v. Glidden Co., 284 U.S. 151, 159 (1931)). Considering

the appraisal provision, the Fourth Circuit concluded that “the loss for the first 60–day period

after the fire” was limited to $26,518 based on the appraisal, but that cap did not apply beyond

the 60-day period “because that is all that the appraisal purported to measure.” Id. at 634. It

reasoned that, although the appraisal “purported also to resolve the coverage period questions,

finding that the policy provided only for 60–days coverage[,] . . . the policy conferred on

appraisers only the right to determine ‘the amount of loss,’ and consequently the parties [were]

not to be bound by the appraiser’s determinations of coverage issues.” Id. at 634 (emphasis in

High Country).

       Here, as in High Country, the Policy only provided for an appraisal to determine “the

amount of loss.” Certainly, this Court must resolve all doubts as to the scope of this provision in



                                                15
favor of the appraisers’ authority. Barranco v. 3D Sys. Corp., 734 F. App’x 885, 888 (4th Cir.

2018) (“ ‘In evaluating whether an arbitrator has exceeded his power, ... any doubts concerning

the scope of arbitrable issues’ or ‘the scope of the arbitrators’ remedial authority, are to be

resolved in favor of the arbitrators’ authority.’” (quoting Three S Delaware, Inc. v. DataQuick

Info. Sys., Inc., 492 F.3d 520, 531 (4th Cir. 2007)). Yet, as noted, the undisputed evidence

establishes that the appraisers understood that the period of restoration was outside the scope of

their review. And, as in High Country, the Policy did not provide coverage for the total amount

of loss; it provided coverage for a specific period: In this case, it covered the loss during the

period of restoration. Because the period of restoration was outside the scope of the referral, yet

was stated in the Award, judicial review of the Award is appropriate, uninhibited by 9 U.S.C.

§ 10. See Choice Hotels, 2015 WL 5010130, at *1. Additionally, for this same reason and also

because the parties dispute the period of restoration, the Award cannot be confirmed as drafted.

Therefore, the Insureds’ motion for summary judgment confirming the Award is denied, as is

their Request to Enforce the Award.

                              Appropriate Modifications to Award

       The question remains what modifications, if any, the Court may make to the Award.

Certainly, I could vacate it altogether, pursuant to 9 U.S.C. § 10(a)(4), because the Appraisal

Panel exceeded its authority. But, given that the two appraisers and umpire agree that the period

of restoration should not have been included, and that two of the three (the required number for

an appraisal award) agree that the total amount of monthly loss calculations came to $671,639,

modification would be the better course of action so that the parties do not need to waste time

and money by reinitiating the appraisal process to determine again the total amount of the loss,

which already was agreed to by the number of appraisers required for a binding determination.




                                                16
See Stark v. Sandberg, Phoenix & von Gontard, 381 F.3d 793, 799 (8th Cir. 2004) (“A ‘district

court must take the award as it finds it and either vacate the entire award using section 10 or

modify the award using section 11.’” (quoting Legion Ins. Co. v. VCW, Inc., 198 F.3d 718, 721

(8th Cir. 1999))). Indeed, both parties ask the Court to modify the Award, State Auto asking for

the modified Award to include only the month-to-month calculations, and the Insureds asking for

the Court to modify the Award by simply removing the reference to the period of restoration.

       Under the FAA, this Court “may make an order modifying or correcting the award upon

the application of any party to the arbitration . . . so as to effect the intent thereof and promote

justice between the parties” in three circumstances. 9 U.S.C. § 11. Relevant to this case, the

Court may modify or correct an award “[w]here the arbitrators have awarded upon a matter not

submitted to them, unless it is a matter not affecting the merits of the decision upon the matter

submitted.” Id. § 11(b). As noted, the Appraisal Panel was not asked to determine the period of

restoration, yet they stated that the award was “for February 2016 through April 2016,” thereby

“award[ing] upon a matter not submitted to them.” See id. And, stating a “Total Appraisal

Award for February 2015 through April 2016” certainly “affect[s] the merits of the decision

upon the matter submitted,” as the “matter submitted” was the total amount of loss, but the

Appraisal Panel decided the amount of loss for a specific period, such that if they incorrectly

decided the period of restoration—meaning that the total awarded would be either too large or

too small. See id. Thus, the Court may modify the award. See id.

       As noted, State Auto believes the Award should include only the month-to-month

calculations, from which the final loss may be determined once the dispute over the restoration

period is resolved, while and the Insureds believe the Award should include the calculation of the

total amount of loss and only eliminate the period of restoration. But the Insureds’ approach




                                                17
defies logic, because the monthly calculations show that the award under the Policy for the loss

only totals $671,639 if the period of restoration is found to extend for the entire 15 months from

February 2015 through April 2016. Thus, if modified as requested by the Insureds—deleting the

determination of the period of restoration, but otherwise keeping the total amount of the loss the

same—the modified Award nonetheless would presuppose the exact same period, resulting in a

distinction without a difference. Therefore, the Insureds are not entitled to a judgment modifying

the Award as they propose.

       In sharp contrast, the month-to-month calculations enable ready calculation of the amount

due under the Policy, once the period of restoration has been determined. Notably, if the Award

is modified to include only the month-to-month calculations, and it is determined that the period

of restoration is February 2015 through April 2016, then the amount due under the Policy,

according to the modified Award, will be $671,639. If the period of restoration is determined to

be a lesser time frame, then the monthly calculations determined by the appraisers will allow the

appropriate calculation of the total amount of the covered loss. This modification accords with

the intent of the parties, which was to calculate the total amount of loss without determining the

period of restoration. Thus, this modification “effect[s] the intent” of the parties and certainly

“promote[s] justice between the parties.” 9 U.S.C. § 11. I will modify the Award accordingly.

And, given that State Auto’s request is meritorious, I will deny Defendants’ request for damages

for lack of good faith on Plaintiff’s part, see Defs.’ Mem. 25.

                                            Conclusion

       In sum, the Insureds’ motion for summary judgment confirming the Award or modifying

it to eliminate the period of restoration but include the calculation of the total amount of loss,

ECF No. 24, and their Request to Enforce the Award, ECF No. 7, are denied. The Award is




                                                 18
modified instead to include only the month-to-month calculations. This grants State Auto’s

Petition in part and denies it in part, because the Award is not vacated. Because it is not clear

what further action, if any, the parties seek, I will issue a separate order scheduling a status call.

                                               ORDER

       Accordingly, it is, this 7th day of November, 2018, by the United States District Court for

the District of Maryland, hereby ORDERED that

       1. Defendants’ Motion for Judgment on the Pleadings or, Alternatively for Summary

           Judgment, ECF No. 24, treated as a motion for summary judgment, IS DENIED;

       2. Defendants’ Request to Enforce Award, ECF No. 7, IS DENIED;

       3. Plaintiff’s Petition, ECF No. 1, IS GRANTED IN PART AND DENIED IN PART,

           as follows:

           a. Plaintiff’s request to vacate the Award IS DENIED; and

           b. Plaintiff’s request to modify the Award IS GRANTED; and

       4. The Award IS MODIFIED so that it includes the monthly calculations for amount of

           loss, Jt. Rec. 35, but does not state the period of restoration or award a total amount

           that was calculated based on a calculation of the period of restoration.




                                                                      /S/
                                                               Paul W. Grimm
                                                               United States District Judge
lyb




                                                  19
